                                             IN THE UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF MISSOURI
                                                       WESTERN DIVISION

WHITNEY J. CAGLE,                                                  )
                                                                   )
                                            Plaintiff,             )
                                                                   )
v.                                                                 )   Case No. 18-0792-CV-W-SRB
                                                                   )
WESTFIELD INSURANCE COMPANY, et al.,                               )
                                                                   )
                                            Defendants.            )

                                                               ORDER

              Before the Court is Plaintiff’s Motion to Remand. (Doc. #12). The motion is granted,

and the case is remanded to the Circuit Court of Jackson County, Missouri. As a result of

remand, Defendant Westfield Insurance Company’s Motion to Dismiss (Doc. #3) and Defendant

Westfield Insurance Company’s Motion for Summary Judgment (Doc. #5) are denied without

prejudice as moot.

I.            Background

              Defendant Westfield Insurance Company removed this action from the Circuit Court of

Jackson County, Missouri on October 8, 2018, on the basis of diversity-of-citizenship

jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff Whitney Cagle’s Complaint1 includes three

claims against two defendants. Count I – Breach of Contract – against Defendant Westfield.

Count II – Bad Faith – against Defendant Westfield, and Count III – Equitable Garnishment

Pursuant to R.S.Mo. § 379.200 – against Defendant Westfield and Defendant William Handly.

Defendant Westfield is a “foreign insurance company transacting business in the State of


                                                            
1
  As originally filed in Jackson County, Circuit Court, the initial pleading in this case was titled
“Petition for Damages.” (Doc. #1-5). In this Order the Court will refer to the initial pleading as
the “Complaint” in conformance with the Federal Rules of Civil Procedure terminology.
Missouri[,]” but both Plaintiff Cagle and Defendant Handly are citizens of Nevada, Missouri.

(Doc. #1-5, ¶¶ 1, 3-4). Even so, Defendant Westfield removed the case to this Court on the basis

of diversity jurisdiction arguing that Defendant Handly was fraudulently joined as a party

because Count III, the only count to which Defendant Handly is a party, is without legal basis

under Missouri law.

       As alleged in the Complaint, on or about November 2, 2014, Ronald L. Newton was

operating a tractor and trailer owned by Defendant Handly within the course and scope of his

employment with Defendant Handly, when Newton “carelessly and negligently” failed to yield

at a stop sign striking Plaintiff Cagle’s car thereby causing Plaintiff “serious and permanent

personal injury[.]” (Doc. #1-5, ¶18). Defendant Westfield denied coverage under the “Farm

Package Policy” it issued to Defendant Handly. (Doc. #1-5, ¶¶23, 30). Plaintiff Cagle sued

Defendant Handly and Newton in state court, and following a trial, “Cagle obtained a judgment

against Newton and William Handly, jointly and severely, in the amount of $15,865,568.03.”

(Doc. #1-5, ¶59). Handly and Newton assigned their claims against Defendant Westfield to

Plaintiff Cagle “via an agreement made pursuant to R.S.Mo. § 537.065.” (Doc. #1-5, ¶61).

II.    Legal Standard

       A party may remove an action to federal court if there is complete diversity of the parties

and the amount in controversy exceeds $75,000. 28 U.S.C. §§ 1332(a) and 1441(a). “If at any

time before final judgment it appears that the district court lacks subject matter jurisdiction, the

case shall be remanded.” 28 U.S.C. § 1447(c). The party seeking removal bears the burden of

establishing federal jurisdiction. In re Bus. Men’s Assurance Co. of Am., 992 F.2d 181, 183 (8th

Cir. 1993) (citation omitted). “[A] district court is required to resolve all doubts about federal




                                                  2
jurisdiction in favor of remand.” Transit Cas. Co. v. Certain Underwriters at Lloyd’s of London,

119 F.3d 619, 625 (8th Cir. 1997) (citation omitted).

       The Eighth Circuit has articulated the fraudulent joinder standard:

               Where applicable state precedent precludes the existence of a cause of
               action against a defendant, joinder is fraudulent. “[I]t is well established
               that if it is clear under governing state law that the complaint does not state
               a cause of action against the non-diverse defendant, the joinder is fraudulent
               and federal jurisdiction of the case should be retained.” Iowa Pub. Serv.
               Co. v. Med. Bow Coal Co., 556 F.2d 400, 406 (8th Cir. 1977) (emphasis
               added). However, if there is a “colorable” cause of action—that is, if the
               state law might impose liability on the resident defendant under the facts
               alleged—then there is no fraudulent joinder. See Foslip Pharm., Inc. v.
               Metabolife Int’l, Inc., 92 F. Supp. 2d 891, 903 (N.D. Iowa 2000).

Filla v. Norfolk S. Ry. Co., 336 F.3d 806, 810 (8th Cir. 2003) (internal footnote omitted).

“Joinder is fraudulent and removal is proper when there exists no reasonable basis in fact and

law supporting a claim against the resident defendants.” Wiles v. Capitol Indem. Corp., 280 F.3d

868, 871 (8th Cir. 2002) (citation omitted). If there is a reasonable basis in fact and law that

supports the claim, joinder is not fraudulent. Filla, 336 F.3d at 810. In conducting this inquiry,

the Court “should resolve all facts and ambiguities in the current controlling substantive law in

the plaintiff’s favor,” but the Court “has no responsibility to definitively settle the ambiguous

question of state law.” Id. at 811 (citations omitted) (emphasis in original). “[I]n situations

where the sufficiency of the complaint against the non-diverse defendant is questionable, ‘the

better practice is for the federal court not to decide the doubtful question in connection with a

motion to remand but simply to remand the case and leave the question for the state courts to

decide.’” Id. (quoting Iowa Pub. Serv. Co., 556 F.2d at 406).




                                                  3
III.   Discussion

       In Scottsdale Ins. Co., v. Addison Ins. Co., the Missouri Supreme Court held for the first

time that “a bad faith refusal to settle action falls within the category of assignable torts.” 448

S.W.3d 818, 830 (Mo. banc 2014) (citation omitted). Defendant Westfield argues that as a result

of Scottsdale, claimants and insureds became incentivized to enter into assignments of “all

claims” regarding insurance coverage like Plaintiff Cagle, Defendant Handly, and Newton did

here. (Doc. #14, p. 5 n.1). Prior to this trend toward assignments, claimants typically pursued

coverage by way of an equitable garnishment claim under Mo. Rev. Stat. § 379.200. Defendant

Handly is a statutorily-required party to an equitable garnishment claim. Section 379.200

provides:

       Upon the recovery of a final judgment against any person . . . for loss or damage on account
       of bodily injury or death, . . . if the defendant in such action was insured against said loss
       or damage at the time when the right of action arose, the judgment creditor shall be entitled
       to have the insurance money, provided for in the contract of insurance between the
       insurance company . . . and the defendant, applied to the satisfaction of the judgment, and
       if the judgment is not satisfied within thirty days after the date when it is rendered, the
       judgment creditor may proceed in equity against the defendant and the insurance company
       to reach and apply the insurance money to the satisfaction of the judgment.

       Defendant Westfield argues that because of Defendant Handly’s and Newton’s

assignment with Plaintiff Cagle, which allows her to state breach of contract and bad faith claims

directly against Defendant Westfield, Plaintiff Cagle is now precluded from also bringing an

equitable garnishment claim. Plaintiff Cagle opposes Defendant Westfield’s position arguing

Plaintiff Cagle “may assert alternative claims for breach of an express contract and equitable

relief.” (Doc. #13, p. 4). Defendant Westfield admits “there are no Missouri cases on point as to

the effect of an assignment on an equitable garnishment[.]” (Doc. #14, p. 5 n.1). This Court

finds that Defendant Westfield has not met the standard for fraudulent joinder in that it is unclear

under Missouri law whether a plaintiff/claimant may pursue a breach of contract claim by

                                                  4
assignment and an alternative equitable garnishment claim at the same time. This question is

best left to be decided by the state court on remand.

IV.    Conclusion

       As a result, Plaintiff’s Motion to Remand (Doc. #12) is GRANTED. Defendant

Westfield Insurance Company’s Motion to Dismiss (Doc. #3) and Defendant Westfield

Insurance Company’s Motion for Summary Judgment (Doc. #5) are DENIED WITHOUT

PREJUDICE AS MOOT.



       IT IS SO ORDERED.



                                                        /s/ Stephen R. Bough
                                                        STEPHEN R. BOUGH
                                                        UNITED STATES DISTRICT JUDGE

Dated: December 10, 2018




                                                 5
